Cancellation of Non-elected Claims
1.	This application is in condition for allowance except for the presence of claims 43-51 directed to a method, non-elected without traverse.  Accordingly, claims 43-51 have been cancelled.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 27 recites a multifunctional diffusion barrier comprising at least an organic polymer and between 0.01 and 99.9% by weight of a 2D graphene or 2D graphene derivative material, wherein an average lateral size of said 2D graphene or 2D graphene derivative material is of between 0.1 micron and 1 mm and has a surface area between 20 and 2600 m2/g; and wherein the multifunctional diffusion barrier comprises a gradient concentration of the 2D graphene or 2D graphene derivative material.
	The prior art fails to disclose or render obvious a multifunctional diffusion barrier comprising the combination of an organic polymer and a 2D graphene or 2D graphene derivative material, such that the concentration of the 2D graphene or 2D graphene derivative material is 0.01 and 99.9% by weight, the average lateral size of said 2D graphene or 2D graphene derivative material is of between 0.1 micron and 1 mm, the  surface area is between 20 and 2600 m2/g and wherein the multifunctional diffusion barrier comprises a gradient concentration of the 2D graphene or 2D graphene derivative material. 
	The specification defines the term ‘gradient concentration’ as one in which the 2D graphene or 2D graphene derivative material concentration changes throughout the thickness of the diffusion barrier (MDB) such that it “avoids the abrupt material changes at different levels through the thickness of the MDB depending on the particular profile, and provides uniform and continuous mechanical and thermal properties, while maintaining the barrier properties of the MDB” and the gradient concentration “produces optical properties while retaining the improved barrier properties of the MDB” and the gradient concentration of the 2D graphene or 2D graphene derivative material inhibits the diffusion of the external agents at different levels throughout the thickness of the MDB, thereby significantly reducing gas and liquid permeation through the MDB, while avoiding the disadvantages associated with abrupt material changes, such as the change in the properties at the interfaces. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHEEBA AHMED/           Primary Examiner, Art Unit 1787